Exhibit 10.6

EXHIBIT A

RADIAN GROUP INC.

2014 EQUITY COMPENSATION PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of             , 2017 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
S.A. Ibrahim, an employee of the Company (the “Grantee”).

RECITALS

WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units in accordance with the terms and
provisions of the Plan;

WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan, pursuant to the Retirement
Agreement between the Grantee and the Company dated February 8, 2017 (the
“Retirement Agreement”); and

WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1. Grant of Performance-Based Restricted Stock Units.

The Company hereby awards to the Grantee                      Restricted Stock
Units (hereinafter, the “Restricted Stock Units”), subject to the vesting and
other conditions of these Terms and Conditions.

 

2. Vesting.

(a)    General Vesting Terms. The Restricted Stock Units will only vest if the
closing price of the Company’s Common Stock on the New York Stock Exchange for
any ten consecutive trading days during the performance period commencing ten
trading days prior to the first anniversary of the Grant Date and ending on the
fifth anniversary of the Grant Date equals or exceeds $         (which is 120%
of the fair market value of the Company’s Common Stock on the Grant Date) (the
“Stock Price Hurdle”), except as provided in subsections (b) and (c) below. If
the Stock Price Hurdle has not been met on the first anniversary of the Grant
Date, the Restricted Stock Units will vest on the first date after the first
anniversary of the Grant Date on which the Stock Price Hurdle is met. The Stock
Price Hurdle must be met by the fifth anniversary of the Grant Date in order for
the Restricted Stock Units to vest under this Section 2(a). If the Stock Price
Hurdle is not met by the fifth anniversary of the Grant Date, except as provided
in subsections (b) and (c) below, the Restricted Stock Units will be forfeited.



--------------------------------------------------------------------------------

(b)    Death. In the event of the Grantee’s death prior to the fifth anniversary
of the Grant Date, the Restricted Stock Units will automatically vest in full on
the date of the Grantee’s death, regardless of whether the Stock Price Hurdle
has been met.

(c)    Change of Control. In the event a Change in Control occurs prior to the
fifth anniversary of the Grant Date, the Restricted Stock Units will
automatically vest in full on the date of the Change in Control, regardless of
whether the Stock Price Hurdle has been met.

 

3. Restricted Stock Units Account.

The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.

 

4. Conversion of Restricted Stock Units.

(a)    If the Restricted Stock Units vest in accordance with Section 2, the
vested Restricted Stock Units shall be paid within 30 days after the applicable
vesting date.

(b)    On the payment date, each vested Restricted Stock Unit credited to the
Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to the
payment of any federal, state, local, or foreign withholding taxes as described
in Section 11 below, and subject to compliance with the Restrictive Covenants
(as defined below). The obligation of the Company to distribute shares upon
vesting shall be subject to the rights of the Company as set forth in the Plan
and to all applicable laws, rules, regulations, and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
as set forth in Section 13 below.

 

5. Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee to reflect the effect of such event or change in the Company’s
capital structure in such a way as to preserve the value of the Restricted Stock
Units. Any adjustment that occurs under the terms of this Section 5 or the Plan
will not change the timing or form of payment with respect to any Restricted
Stock Units except in accordance with section 409A of the Code.

 

6. Restrictive Covenants.

(a)    The Grantee acknowledges and agrees that, in consideration for grant of
the Restricted Stock Units, the Grantee remains subject to the Restrictive
Covenants described in Section 3 of the Retirement Agreement (the “Restrictive
Covenants”).

 

2



--------------------------------------------------------------------------------

(b)    The Grantee acknowledges and agrees that in the event that it is
determined by a court of competent jurisdiction that the Grantee breached any of
the Restrictive Covenants (other than the Code of Conduct, as defined in the
Retirement Agreement) or that Grantee materially breached the Code of Conduct:

(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested), and the outstanding Restricted Stock Units
shall immediately terminate; and

(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the fair market value of
such shares of Common Stock as of the date of disposition.    The Committee
shall exercise the right of recoupment provided in this subsection (ii) within
180 days after the court of competent jurisdiction’s determination described
above.

 

7. No Stockholder Rights.

The Grantee has no voting rights and no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.

 

8. Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or an Affiliate or shall
interfere in any way with the right of the Company or an Affiliate to terminate
Grantee’s employment or service at any time.

 

9. Notice.

Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or an Affiliate thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.

 

3



--------------------------------------------------------------------------------

10. Incorporation of Plan by Reference.

These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.

 

11. Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation, or from amounts payable upon
settlement of the Restricted Stock Units, an amount equal to the federal
(including FICA), state, local and foreign income and payroll taxes and other
amounts as may be required by law to be withheld with respect to the Restricted
Stock Units. Subject to approval by the Committee and unless the Grantee
otherwise notifies the Company that he will pay the taxes in cash, taxes may be
withheld upon settlement of the Restricted Stock Units by withholding shares of
the Company’s Common Stock, provided that any share withholding shall not exceed
the Grantee’s minimum applicable withholding tax rate for federal (including
FICA), state, local, and foreign tax liabilities, unless the Committee
determines otherwise, consistent with the terms of the Plan.

 

12. Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.

 

13. Grant Subject to Applicable Laws and Company Policies.

These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations,

 

4



--------------------------------------------------------------------------------

restrictions, or governmental guidance or to conform to any applicable clawback
or recoupment policies, share trading policies, and other policies that may be
implemented by the Board from time to time. As a condition of participating in
the Plan, and by the Grantee’s acceptance of the Restricted Stock Units, the
Grantee is deemed to have agreed to any such modifications that may be imposed
by the Committee, and agrees to sign such waivers or acknowledgments as the
Committee may deem necessary or appropriate with respect to such modifications.

 

14. Assignment.

These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.

 

15. Section 409A.

This award of Restricted Stock Units is intended to comply with the “short term
deferral” exception to section 409A of the Code and shall be administered in
accordance with section 409A of the Code or such exception. Notwithstanding any
provision to the contrary herein, payments made with respect to this award of
Restricted Stock Units may only be made in a manner and upon an event permitted
by section 409A of the Code or an exception. To the extent that any provision of
these Terms and Conditions would cause a conflict with the requirements of
section 409A of the Code or an exception, or would cause the administration of
the Restricted Stock Units to fail to satisfy the requirements of section 409A
of the Code, if applicable, such provision shall be deemed null and void to the
extent permitted by applicable law. If this award of Restricted Stock Units is
subject to section 409A, in no event shall the Grantee, directly or indirectly,
designate the calendar year of payment.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.

 

RADIAN GROUP INC. By: Name: Title:

By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he has read the Award Summary delivered in connection with
this grant of Restricted Stock Units and these Terms and Conditions and
understands the terms and conditions of them, (c) accepts the award of the
Restricted Stock Units described in these Terms and Conditions, (d) agrees to be
bound by the terms of the Plan and these Terms and Conditions, and (e) agrees
that all decisions and determinations of the Committee with respect to the
Restricted Stock Units shall be final and binding.

 

5